DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

3.	Applicant's arguments filed October 14, 2022 have been fully considered but they are not persuasive.
a) Applicant argues “a PHOSITA would not have deemed it feasible to place the exterior features 110 of Chipperson on a tiny, baby bottle nipple. There is simply not room for such features to be included on such a small element. A nipple must remain small in order to fit into the small mouth of an infant, a fact a PHOSITA would instantly recognize. So, even if a PHOSITA had a motivation to include Chipperson's exterior features 110 on Epstein's bulb 10, there is simply not room to modify the small nipple of Epstein with the exterior features 110 of Chipperson, as proposed by the Examiner. Therefore, the Examiner's proposed combination fails, and the claims are not obvious in view of the proposed combination.”
Examiner’s response:  The question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
b) Applicant argues “Moreover, addition of Chipperson's exterior features 110 on Epstein's bulb 10 would render the nipple so dissimilar from a human breast that a baby would be unlikely to use Epstein's modified nipple for feeding. A PHOSITA (or any parent who has young children) knows how difficult it can be to find a nipple that a baby accepts for feeding.”
Examiner’s response:  Applicant’s argument is speculation, and is not based on any cited factual information.  Whether or not a prior art object is best suited to solve the problem is not relevant to determining whether the claimed features are properly found in the prior art, either alone or in combination.  The features (110) of Chipperson are explicitly taught to “provide an additional teething surface a young child may bite on” (para. [0039]).  Moreover, portion (10) of Epstein is taught as a “teething member” (Spec. pg. 1, line 83).  Therefore, Examiner asserts one of ordinary skill in the art would find it obvious to provide a teething surface suitable for a young child at the location of a teething member. 
c) Applicant argues “Even ignoring the above, assuming argumendo that a PHOSITA could modify Epstein as suggested by the Examiner, such a modification would not arrive at the claims. Simply placing the exterior features 110 of Chipperson on the bulb 10 of Epstein does not change the fact that the bulb 10 of Epstein does not protrude outward beyond the outer circumference of the bottle 8. Indeed, the Examiner never suggested to widen the bulb 10, nor could the Examiner provide any motivation to do so in view of common knowledge or in view of Chipperson. Again, any increase in size to the nipple of Epstein would impact its ability to fit comfortably into an infant's mouth. A PHOSITA would not make a nipple bigger without proper motivation, especially given the size limitations of the intended infant user's mouth.”
Examiner’s response:  The term “an outer circumference” does not define that the circumference has to be the largest circumference, or taken at the radially largest location, nor is there any explicit definition in the Specification; Epstein is larger than a circumference of the bottle neck, e.g. at or below the beaded top edge 9.  As such, Examiner asserts that Applicant’s argument is narrower than what Applicant has explicitly claimed. 
d) Applicant argues “Finally, Chipperson alone fails to cure the deficiencies of Epstein. Chipperson elected to place its exterior features 110 on the reservoir, not on a lid. Chipperson at 40 (explaining that the handles 634 are also cavities 636, see FIG. 6). Chipperson teaches a nipple 122, but none of the exterior features 110 exist on the nipple 102. Chipperson may have suggested that the exterior features 110 can exist in other places, but Chipperson fails to expressly teach that the exterior features exist on the nipple 102. A motivation to place the exterior features 110 at that specific location, beyond Chipperson's boilerplate suggestion that the invention is not limited to the exterior features 110 location shown in the Figures (39), is required to arrive at the claim language. MPEP 2143.01.”
	Examiner’s response:  It would have been obvious to provide the teething surface features (110) of Chipperson at the teething location taught in Epstein.  There would be no motivation to provide a teething surface anywhere other than where the base reference teaches such should be located.  One of ordinary skill in the art would not be limited by the exact location of the teething surface taught by Chipperson, but instead would find it obvious to combine features in a predictable manner, e.g. locating a teething surface at the location of the teething member.  Regardless, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,913,627 (Epstein).
Regarding claim 22, Epstein teaches a drinking container assembly comprising: 
a reservoir (8) for storing a liquid; and 
a lid member (5) comprising: 
a first surface (10); 
a spout (6); 
a teething texture (10 is explicitly taught to be “a teething member” in col. 2, line 83, and inherently comprises a texture even if smooth; no structure or function is read into the limitation beyond that which is explicitly claimed) disposed at least at a section of the lid member located radially furthest from a center of the lid member (10 bulges out and is the radially furthest element of the lid, as is clearly shown in Figure 1), wherein the edge portion protrudes outward beyond an outer circumference of the reservoir (Examiner notes the term “an outer circumference” does not define that the circumference has to be the largest circumference, or taken at the radially largest location, nor is there any explicit definition in the Specification; Epstein is larger than a circumference of the bottle neck, e.g. at or below the beaded top edge 9). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 5-7, 9, 15, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,913,627 (Epstein) in view of US 2009/0287247 (Chipperson).
Regarding claim 1, Epstein teaches a lid member for a drinking container comprising: 
a first portion (16); 
a drinking mechanism (6, 7) associated with the first portion (integrally formed therewith).
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
a first teething texture disposed at a first section of a radial extremity of the lid member; and 
a second teething texture disposed at a second section of the radial extremity of the lid member, 
wherein the first teething texture is texturally different from the second teething texture, and
wherein the first section and the second section each protrude outward beyond an outer circumference of the drinking container (Examiner notes the term “an outer circumference” does not define that the circumference has to be the largest circumference, or taken at the radially largest location, nor is there any explicit definition in the Specification; Epstein is larger than a circumference of the bottle neck, e.g. at or below the beaded top edge 9; alternatively, this limitation is based on a relationship with an object – the drinking container – that is outside the scope of the invention as limited by the preamble of claim 1; the nipple of Epstein could be used in the intended manner, e.g. applied to a bottle having a sidewall no wider than the container neck).
However, Examiner notes Epstein teaches the surface (10) “acts as a teething member” (col. 2, line 83).
Chipperson teaches a first teething texture (e.g. 110a) disposed at a first section of a radial extremity of the lid member; and 
a second teething texture (e.g. 110b) disposed at a second section of the radial extremity of the lid member, 
wherein the first teething texture is texturally different from the second teething texture (explicitly shown in Figure 1A; explicitly described in detail in para. [0038]; Examiner furthermore notes that they are taught for use in teething in para. [0039], the reference also teaches that these surfaces may be “omitted” which is similar to the teething surface of Epstein, and lastly that “alternate locations of exterior features 110 may be substituted without departing from the scope of the invention, in the end of para. [0039]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teething surface of Epstein, providing first and second teething textures different from each other, as taught by Chipperson, motivated by the benefit of providing a surface for a child to bite.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  
	Regarding the location of the teething textures, it would have been obvious to locate them on a section of the radial extremity, or any other location, because Chipperson teaches the location can vary without departing from the scope of the invention, and, because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).
Regarding claim 2, the first teething texture comprises a plurality of projections (Chipperson 110a), and the second texture comprises a plurality of ridges (Chipperson 110b).
	Regarding claim 5, the first portion is substantially smooth (Epstein 10 is shown to be substantially smooth). 
	Regarding claim 6, a second portion and a third portion of the lid member each flare outwardly from the first portion (opposing sides of 10 flare outwardly from the first portion, as clearly seen in Epstein Figure 1), and wherein the first teething HB: 4871-9838-8000.12Appl. No. 16/444,886 Amendment Btexture is disposed on the second portion, and the second teething texture is disposed on the third portion (it would be obvious to locate the teething structures here as this is where Epstein teaches the teething surface).
	Regarding claim 7, the second portion and the third portion extend upwardly from the first portion (Epstein clearly shows 10 extends upwardly relative to 16).
	Regarding claim 9, Epstein teaches a container assembly comprising: 
a cup-shaped reservoir (8; no structure or function is read into the term “cup” beyond that which is explicitly claimed); and 
a lid (5) comprising: 
a first surface (10): 
a first shoulder portion (one rounded side of 10) disposed at least partially on the first surface; 
a second shoulder portion (diametrically opposed rounded other side of 10) disposed at least partially on the first surface; 
a center portion (6) disposed at least partially on the first surface and positioned adjacent to the first shoulder portion and the second shoulder portion; 
a drinking member (7) disposed on or within the center portion.
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
a first teething textured surface disposed at a first section of a radial edge of the lid on the first shoulder portion; and 
a second teething textured surface disposed at a second section of the radial edge of the lid on the second shoulder portion, 
wherein the first shoulder portion and the second shoulder portion each protrude outward beyond an outer circumference of the cup-shaped reservoir (Examiner notes the term “an outer circumference” does not define that the circumference has to be the largest circumference, or taken at the radially largest location, nor is there any explicit definition in the Specification; Epstein is larger than a circumference of the bottle neck, e.g. at or below the beaded top edge 9). 
However, Examiner notes Epstein teaches the surface (10) “acts as a teething member” (col. 2, line 83).
Chipperson teaches a first teething texture (e.g. 110a) disposed at a first section of a radial extremity of the lid member; and 
a second teething texture (e.g. 110b) disposed at a second section of the radial extremity of the lid member, 
wherein the first teething texture is texturally different from the second teething texture (explicitly shown in Figure 1A; explicitly described in detail in para. [0038]; Examiner furthermore notes that they are taught for use in teething in para. [0039], the reference also teaches that these surfaces may be “omitted” which is similar to the teething surface of Epstein, and lastly that “alternate locations of exterior features 110 may be substituted without departing from the scope of the invention, in the end of para. [0039]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teething surface of Epstein, providing first and second teething textures different from each other, as taught by Chipperson, motivated by the benefit of providing a surface for a child to bite.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
	Regarding the location of the teething textures, it would have been obvious to locate them on first and second sections of a radial edge of the lid, or any other location, because Chipperson teaches the location can vary without departing from the scope of the invention, and, because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).
Regarding claim 15, the first teething texture comprises a plurality of projections (Chipperson 110a), and the second texture comprises a plurality of ridges (Chipperson 110b).
Regarding claim 18, the center portion is substantially smooth (Epstein 6 is shown to be substantially smooth). 
Regarding claim 19, the first shoulder portion and the second shoulder portion each flare outwardly from the center portion (the left and right portions of 10, identified above as first and second shoulder portions, flare outwardly from 6 as seen in Epstein Figure 1).  
Regarding claim 20, Epstein teaches a drinking container assembly comprising: 
a reservoir (8) for storing a liquid; and 
a lid member (5) comprising: 
a first surface (10) extending radially to an edge of the lid member; 
a drinking mechanism (7), and
wherein the edge portion protrudes outward beyond an outer circumference of the reservoir (Examiner notes the term “an outer circumference” does not define that the circumference has to be the largest circumference, or taken at the radially largest location, nor is there any explicit definition in the Specification; Epstein is larger than a circumference of the bottle neck, e.g. at or below the beaded top edge 9).  
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
a first teething texture disposed near or on the edge; and 
a second teething texture disposed near or on the edge, 
wherein the first teething texture is texturally different from the second teething texture.
However, Examiner notes Epstein teaches the surface (10) “acts as a teething member” (col. 2, line 83).
Chipperson teaches a first teething texture (e.g. 110a) disposed near or on the edge; and 
a second teething texture (e.g. 110b) disposed near or on the edge, 
wherein the first teething texture is texturally different from the second teething texture (explicitly shown in Figure 1A; explicitly described in detail in para. [0038]; Examiner furthermore notes that they are taught for use in teething in para. [0039], the reference also teaches that these surfaces may be “omitted” which is similar to the teething surface of Epstein, and lastly that “alternate locations of exterior features 110 may be substituted without departing from the scope of the invention, in the end of para. [0039]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teething surface of Epstein, providing first and second teething textures different from each other, as taught by Chipperson, motivated by the benefit of providing a surface for a child to bite.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding the location of the teething textures, it would have been obvious to locate them on or near an edge of the lid member, or any other location, because Chipperson teaches the location can vary without departing from the scope of the invention, and, because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).

8.	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,913,627 (Epstein) in view of US 2009/0287247 (Chipperson) as applied above to claims 2 and 15, in view of US 2009/0248073 (Kliegman).
Regarding claims 3 and 16, Epstein in view of Chipperson as applied above to claim 2, teaches all limitations substantially as claimed, but fails to teach the plurality of projections includes projections having at least two different sizes.  
Kliegman teaches a teething ring having protuberances (20) and further teaches in para. [0045] the equivalence of protuberances of equal radius with protuberances of varied radius to one another, for being suitable for a teething baby.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the protuberances of Epstein in view of Chipperson, forming them to at least two different sizes, as taught to be a suitable equivalent to uniform-sized protuberances for teething by Kliegman, motivated by the benefit of a teething surface suitable for a baby.  A change in size, absent a teaching of an unexpected result, is within ordinary skill in the art.  See MPEP 2144.04(IV)(A):
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

9.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,913,627 (Epstein) in view of US 2009/0287247 (Chipperson) as applied above to claim 9, and further in view of US 2004/0220618 (Rohrig).
Regarding claim 10, Epstein in view of Chipperson as applied above to claim 9 teaches all limitations substantially as claimed, but fails to teach the drinking container assembly further comprising a collar, wherein the lid engages the collar via a friction fit and is thereby removably engageable with the collar.
Rohrig teaches a collar (“screw cap, as is well known” explicitly taught in para. [0042]; Examiner asserts that such screw caps are ring-shaped to accommodate the nipple spout, and are thus read as a “collar”), wherein the lid engages the collar via a friction fit (friction between nipple flange 5) and is thereby removably engageable with the collar.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the drinking container assembly of Epstein in view of Chipperson, connecting the nipple to the container by way of a collar as taught by Rohrig, motivated by the benefit of a secure connection which is less likely to unintentionally detach.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 11, the collar comprises first threading, wherein the cup-shaped reservoir comprises corresponding second threading, and wherein the first threading releasably engages with the second threading to couple the cup- shaped reservoir to the collar (“screw cap” explicitly taught in Rohrig para. [0042] inherently implies threading on the screw cap mating with threading on the bottle neck).  

10.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,913,627 (Epstein) in view of US 2009/0287247 (Chipperson) as applied above to claim 9, and further in view of US 3,990,596 (Hoftman).
Regarding claim 12, Epstein in view of Chipperson as applied above to claim 9 teaches all limitations substantially as claimed, but fails to teach further comprising a handle ring having at least one handle extending therefrom.  
Hoftman teaches a ring (36) having handles (38, 40) for “facilitates holding of the baby bottle in the drinking position solely by the infant” (col. 1, lines 29-33).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the drinking container assembly of Epstein in view of Chipperson, providing a handle ring having at least one handle extending therefrom, such as that taught by Hoftman, motivated by the benefit of facilitating holding of the baby bottle in the drinking position solely by the infant.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
	Regarding claim 13, Epstein in view of Chipperson and Hoftman as applied above teaches all limitations substantially as claimed, but fails to teach the first teething textured surface or the second teething textured surface is also disposed on the at least one handle.
	Epstein teaches locating teething surfaces (110a-110d) on handles (106a-106d).  Examiner again notes Epstein teaches that “alternate locations of exterior features 110 may be substituted without departing from the scope of the invention (end of para. [0039]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the drinking container of Epstein in view of Chipperson, providing teething surfaces on the handles as taught by Epstein, motivated by the benefit of stimulating a baby’s sense of touch.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).
Regarding claim 14, the at least one handle includes a third teething textured surface different from the first teething textured surface and the second teething textured surfaces (Chipperson teaches a third teething texture e.g. 110c). 

Allowable Subject Matter
11.	Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733